Appeal from an order, entered on the 25th day of March, 1910, appointing a - receiver of mortgaged premises.
Scott J.:
There is. no positive allegation in the papers upon which this motion was made that the security is insufficient. It is true that the mortgage provides that'a receiver may be. appointed without regard to the value of the premises “ on five, days’-.notice to the party of the first part, hér heirs or assigns,” but it'does not appear that such notice has been given. The.sase is much like Jarmulowsky v. Rosenbloom (125 App. Div. 542), wherein a. similar order was reversed.. The order appealed from should be reversed, with ten dollars costs and. disbursements, and motion1'denied, with leave to renew upon further- papers. Ingraham, P. J., McLaughlin, Clarke .and. Dowling, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, -with leave to renew.